Case 1:20-cr-00088-JMS Document 10 Filed 10/06/20 Page 1 of 5   PageID #: 21
Case 1:20-cr-00088-JMS Document 10 Filed 10/06/20 Page 2 of 5          PageID #: 22




The United States Attorney charges:

                                      Count 1
        Possession of a Firearm in Furtherance of a Drug Trafficking Crime
                             (18 U.S.C. § 924(c)(l)(A))

             On or about August 13, 2020, within the District of Hawaii,

BRANDON GERMANO-TANAKA, the defendant, did knowingly possess

firearms, namely, a Benelli shotgun bearing serial number V727164L, an AR-15

rifle wrn1 no se1ial nwnber, a Glock handgun bearing seriaJ number PF940V2, and

a Turnbull 1911 bearing serial number T00505, in furtherance of one or more drug

trafficking crimes for which he may be prosecuted in a comt of the United States,

that is, Possession with Intent to Distribute Methamphetamine, in violation of Title

21 , United States Code, Sections 841(a)(l) and 841(b)(1)(C).

      All in violation of Title 18, United States Code, Section 924(c)(l)(A).

                                     Count2
                 Felon in Possession of Firearms and Amnrnnition
                      (18 U.S.C. §§ 922(g)( 1) and 924(a)(2))

      On or about August 13, 2020, within the District of Hawaii, BRANDON

GERMANO-TANAKA, the defendant, having previously been convicted of a crime

punishable by imprisonment for a term exceeding one yeaJ, and knowing that he had

been convicted of such a crime, did lmowingly possess fireanns and am1nunition,

namely, a Benelli shotgun bearing serial number V727164L, a Glock handgun

bearing serial number PF940V2, and a Turnbull 1911 bearing serial number T00505,


                                         2
Case 1:20-cr-00088-JMS Document 10 Filed 10/06/20 Page 3 of 5          PageID #: 23




and the following ammunition, 17 rotmds of 9rnm ammunition, seven roLmds of .45

ammunition, seven shotgun shells, and 26 rounds of .223 ammunition, said firearms

and ammw1ition having been previously shipped and transp01ted in interstate and

foreign commerce.

       All in violation of Title 18 United States Code, Sections 922(g)(l) and
                                     1




924(a)(2).

                                  Forfeiture Notice

       1.    The allegations set f01th in Counts 1 and 2 of th.is Information are

hereby realleged and incorporated by reference for the purpose of noticing forfeitw·e

pursuant to Title 18, United States Code, Section 924(d)(l ), and Title 28, United

States Code, Section 2461(c).

      2.     The United States hereby gives notice to the defendant that, upon

conviction of the offense in violation of Title 18, United States Code, Section

922(g)( 1), set forth in Count 2 of the Information, BRANDON GERMANO-

T ANA.KA, the defendant, shall forfeit to the United States any firearms,

ammw1ition, and body armor involved in or used in those violations of Jaw,

including but not limited to the following:

             a.     The Benelli shotgun bearing serial number V727164L,

             b.    The AR-15 rifle with no serial nw11ber,

             c.    The Glock handgun bearing serial number PF940V2,


                                          3
 Case 1:20-cr-00088-JMS Document 10 Filed 10/06/20 Page 4 of 5           PageID #: 24




             d.     The Turnbull 1911 bearing serial number T00505,

             e.     17 rounds of 9rrun ammunition,

             f.     Seven rounds of .45 ammunition,

             g.    Seven shotgun shells, and

             h.    26 rounds of .223 ammunition.

      3.     If by any act or omission of the defendant, any of the prope1ty subject

lo forfeiture described in paragraph 2 herein:

             a.    cannot be located upon the exercise of due diligence;

             b.    has been transferred or sold to, or deposited w ith, a third party;

             c.    has been placed beyond the jurisdiction of the court;

             d.    has been substantially diminished in value; or

            e.     has been corruningled with other property which cannot be

subdivided without difficulty;

II

II

II

II

II

II

II


                                         4
Case 1:20-cr-00088-JMS Document 10 Filed 10/06/20 Page 5 of 5            PageID #: 25




the United States will be entitled to forfeiture of substitute property up to the value

of the property described above in paragraph 2, pursuant to Title 18, United States

Code, Section 924(d)(l ), and Title 28, United States Code, Section 246 J ( c).

             DATED: October 6, 2020, at Honolului Hawaii.


                                       - ///, ~
                                     MICHAEL NAMMAR
                                     Chief, Criminal Division

                                       ~/J"'J~k
                                     SEAN VAN DEMARK
                                     Assistant United States Attorney




                                          5
